Citation Nr: 0812369	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1954.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2006, it was remanded to the 
Department of Veterans' Affairs New Orleans, Louisiana, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development a supplemental statement of the case was issued 
in January 2008, and the case was returned to the Board.  


FINDINGS OF FACT

Since filing his claim for service connection, the veteran's 
post-traumatic stress disorder has been manifested by 
recurrent nightmares and intrusive memories of the traumatic 
incidents in service, sleep difficulties, detachment from 
others, hypervigilance, increased irritability, emotional 
numbing, and diminished interest in significant activities.  
Reduced reliability and productivity; suicidal ideation, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful situations, and/or an 
inability to establish and maintain effective relationships 
are not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met 
or approximated at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in April 2003 and September 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Even if there was a procedural defect with respect to any 
element of the required pre-adjudication notice, it has been 
cured in the subsequent notice without prejudice to the 
veteran because the veteran's challenge to the initial rating 
was subsequently readjudicated by the RO (see the January 
2008 supplemental statement of the case), and because he had 
a meaningful opportunity to participate effectively in the 
processing of the claims.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example the 
additional statements submitted by the veteran in September 
2006 and February 2008 as well as his testimony provided at 
the August 2006 Board hearing.  

Neither of the notice letters, however, discussed the 
criteria for increased ratings for post-traumatic stress 
disorder, at issue, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate that 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication.  Specifically, the Board notes that the veteran 
and his representative have demonstrated actual knowledge as 
to what would be needed for the successful outcome of his 
claim for an increased disability rating for post-traumatic 
stress disorder.  They clearly demonstrated such knowledge in 
the very detailed hearing testimony presented to the Board in 
August 2006 in which the veteran and his representative 
expressed the belief that they had adequately portrayed their 
contentions.  Throughout the appeal, in fact, the veteran 
painstakingly set forth in great detail evidence and 
arguments evincing the specific understanding of the law of 
the case, including the schedular criteria for the disability 
at issue.  Further, in a statement submitted by the veteran 
in February 2008, he indicated that he had no other 
information or evidence to submit.  Thus, the actual 
knowledge demonstrated by the veteran, and the subsequent 
opportunity to develop the case that was provided during the 
appeal period rendered any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Id.   

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional notice letters.

With respect to the duty to assist, VA has obtained any 
available VA and private medical treatment records and 
afforded the veteran psychiatric examinations pertaining to 
his post-traumatic stress disorder in May 2003 and January 
2008, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.
Increased Rating for Post-traumatic Stress Disorder 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In such cases, separate ratings may be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected post-traumatic stress 
disorder has been evaluated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  For a 50 percent 
rating under this criteria, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 50 percent and 
argues that the evidence demonstrates an increase in severity 
since he filed his claim for service connection.  He 
specifically states that because of his post-traumatic stress 
disorder he avoids reminders of war such as the D-day Museum 
and war movies.  He keeps his windows nailed shut and is 
constantly vigilant even at night, when he gets up 3 or 4 
times to shine his flashlight outside.  He reports locking 
his doors even when he is just taking out the garbage.  

The pertinent evidence in this case consists of VA 
Compensation and Pension psychiatric examinations dated in 
May 2003 and January 2008, and the written and oral 
statements submitted by the veteran in the course of the 
appeal and during the August 2006 Board hearing.  
Significantly, the veteran does not receive any medical 
treatment nor is he taking any medications for his post-
traumatic stress disorder.  VA outpatient treatment records 
include depression and post-traumatic stress disorder 
screenings in February 2005 and February 2007 that produced 
negative findings in that the veteran reported no specific 
symptoms of those disorders.  

There is no question that the veteran has recurrent 
nightmares and intrusive memories of the traumatic incidents 
in service that precipitated his post-traumatic stress 
disorder, namely his participation in combat during the 
Korean War during which he served as a rifleman earning the 
Combat Infantryman's Badge and other awards of valor.  These 
experiences included exposure not only to small arms and 
heavy artillery but significantly traumatic hand-to-hand 
combat as well.  

The veteran reports sleep difficulties, nightmares, intrusive 
thoughts, detachment from others, hypervigilance, and 
increased irritability due to his post-traumatic stress 
disorder.  The veteran also has reported experiencing 
emotional numbing, diminished interest in significant 
activities such as walking and bike-riding.  Although he has 
exhibited these obvious manifestations of his post-traumatic 
stress disorder, the record simply does not reflect the 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as irritability, with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or work-like setting), and/or an inability to establish 
and maintain effective relationships that would support a 
rating in excess of 50 percent under Diagnostic Code 9411.  

Specifically, there is no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  He had no suicidal or homicidal thoughts upon 
examinations in May 2003 and January 2008.  Although the 
veteran reports nailing his windows shut and frequent 
wakening to check the outside of his house, these activities 
are not referred to as obsessional rituals in the clinical 
setting.  By the same token, there has been no indication of 
illogical, irrelevant or obscure speech.  In the clinical 
settings, the veteran was clearly able to explain his history 
and the nature of his complaints in a logical and coherent 
manner.  For example, in the May 2003 and January 2008 VA 
psychiatric evaluations, the veteran was cooperative and able 
to concentrate.  His speech was described as normal with 
regard to volume, production, and clarity.  In both VA 
evaluations, the veteran was described as oriented to time, 
place, person, and situation.  There has been no evidence of 
disorganized thinking in the VA examinations or VA treatment 
records.  Without exception, the veteran has never been 
described as neglectful of his personal appearance and 
hygiene.  In the VA examinations, he was described as neatly 
groomed with adequate hygiene.  

Near continuous panic has never been noted, clinically or 
otherwise.  Although the veteran clearly has symptoms such as 
hypervigilence and increased irritability, they have never 
been shown to affect his ability to function independently, 
appropriately, and effectively.  The veteran has lived alone 
since divorcing his wife 22 years prior to applying for 
service-connected benefits.  He has, however, has indicated a 
desire for companionship.  His best friend is his son, but he 
also has several other similar-age gentlemen acquaintances 
with whom he talks over breakfast at McDonalds.  Since filing 
his claim, the veteran has been retired due to age.  In the 
2003 examination, the veteran denied any occupational 
impairment when working.  The record shows that he has 
effectively maintained a continuous schedule of medical 
appointments in the treatment of his various disabilities, 
and has functioned appropriately during those appointments.  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at two 
examinations and a Board hearing, and has steadfastly pursued 
treatment for his various nonservice-connected disorders.  
Although the veteran may have some difficulty in establishing 
and maintaining effective work and social relationships, 
there is no demonstration of a complete inability to 
establish or maintain effective relationships.  Once again, 
it is noteworthy that he has reported no problems with 
depression or post-traumatic stress disorder in the VA 
outpatient setting in 2005 and 2007, and has not pursued 
medical intervention for his post-traumatic stress disorder.  
The criteria for establishing entitlement to a 70 percent 
rating are not shown by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 55 in the May 2003 VA examination and a GAF 
score of 50 in the January 2008 VA examination.  There were 
no specific explanations given for these GAF assignments.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), GAF scores between 41 and 50 represent 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, unable to keep a job)."  GAF scores of 
51 to 60 generally reflect some "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)." American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV). 

GAF scores are not conclusively dispositive as to the 
veteran's level of impairment, but are merely parts of a 
whole body of evidence that must be and has been considered 
in arriving at a decision.  As detailed above, VA examination 
and outpatient treatment records fail to reflect behavior 
indicative of the lower GAF score of 50 enumerated above.  
Specifically, illogical, obscure, or irrelevant speech; the 
avoidance of friends and family; suicidal ideation; severe 
obsessional rituals; frequent shoplifting; few friends; or 
inability to keep a job have not been shown to be among the 
veteran's manifestations of post-traumatic stress disorder.  
The Board must conclude, therefore, that the narratives 
contained within the examination and treatment records 
themselves are more probative of the veteran's level of 
impairment from his post-traumatic stress disorder, than is 
the GAF score that was assigned in conjunction with the 
January 2008 VA examination.  

Since filing his claim for service connection, the veteran's 
post-traumatic stress disorder has been manifested by 
recurrent nightmares and intrusive memories of the traumatic 
incidents in service, sleep difficulties, detachment from 
others, hypervigilance, increased irritability, emotional 
numbing, and diminished interest in significant activities.  
The current 50 percent rating for post-traumatic stress 
disorder contemplates such occupational and social 
impairment.  The medical record in this case substantiates no 
more than this level of post-traumatic stress disorder 
impairment.  Most if not all of the symptoms listed in the 
rating criteria for a 70 percent rating are absent in this 
case and the post-traumatic stress disorder disability 
picture more nearly approximates the criteria for a 50 
percent rating, than a 70 percent rating.

Given further that the symptomatology associated with the 
veteran's post-traumatic stress disorder has not differed 
significantly since the filing of his claim (as noted in the 
reports of the 2003 and 2008 VA examinations) the Board finds 
no reason to assign a rating other than 50 percent for any 
segment or stage since the award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

The Board has considered whether the veteran's claim should 
be referred for a rating for based on considerations outside 
the schedular rating criteria.  However, the evidence does 
not show that the service-connected disability has presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows some limitations due to the 
service-connected post-traumatic stress disorder, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected post-traumatic stress disorder, or that 
the post-traumatic stress disorder itself has caused 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards that are 
based on the average impairment of employment.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criterion adequately contemplates the nature and 
severity of the veteran's service-connected post-traumatic 
stress disorder. 

ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder is denied.  


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


